FILED
                           NOT FOR PUBLICATION                              JUL 18 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



CHURCH OF THE HOLY LIGHT OF                      No. 09-35770
THE QUEEN; et al.,
                                                 D.C. No. 1:08-cv-03095-PA
              Plaintiffs - Appellees,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General;
et al.,

              Defendants - Appellants.



                  Appeal from the United States District Court
                           for the District of Oregon
                 Owen M. Panner, Senior District Judge, Presiding

                             Submitted July 13, 2011 **
                                Portland, Oregon

Before: PREGERSON, WARDLAW, and M. SMITH, Circuit Judges.

       The United States appeals from the district court’s Amended Judgment. The

government does not challenge the district court’s conclusion that an outright


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
prohibition on the importation of Daime tea by the Church of the Holy Light of the

Queen violates the Religious Freedom Restoration Act (RFRA), 42 U.S.C. §§

2000bb to 2000bb-4. Instead, the government challenges only the scope of the

district court’s injunction, which in part enjoins the government from enforcing

certain regulations and corresponding statutory provisions set forth in the

Controlled Substances Act (CSA), 21 U.S.C. §§ 801-904. We have jurisdiction

under 28 U.S.C. § 1291, and we vacate the injunction and remand.

      While “[a] district court has considerable discretion in fashioning suitable

relief and defining the terms of an injunction,” Lamb-Weston, Inc. v. McCain

Foods, Ltd., 941 F.2d 970, 974 (9th Cir. 1991), “[t]here are limitations on this

discretion; an injunction must be narrowly tailored to give only the relief to which

plaintiffs are entitled,” Orantes-Hernandez v. Thornburgh, 919 F.2d 549, 558 (9th

Cir. 1990). “Injunctive relief . . . must be tailored to remedy the specific harm

alleged. An overbroad injunction is an abuse of discretion.” Stormans, Inc. v.

Selecky, 586 F.3d 1109, 1140 (9th Cir. 2009) (internal citation omitted) (quoting

Lamb-Weston, 941 F.2d at 974) (omission in original). The plaintiffs repeatedly

represented to the court and in discovery that they were not challenging any CSA

regulations and had “not alleged in the Complaint that the CSA violates their

rights.” The injunction is therefore overly broad because it reaches beyond the

scope of the complaint and enjoins government regulations that were explicitly
never challenged or litigated. See Stormans, 586 F.3d at 1141; Meinhold v. U.S.

Dept. of Defense, 34 F.3d 1469, 1480 (9th Cir. 1994); Thomas v. Cnty. of Los

Angeles, 978 F.2d 504, 510 (9th Cir. 1992).

      The injunction is vacated, and the case is remanded with instructions for the

district court to fashion an injunction limited in scope to its conclusion that the

government failed to show that its interests justify prohibiting outright the

Church’s importation of Daime tea solely for use at Church ceremonies. In other

words, the injunction should not reach more conduct than that which the district

court held violated RFRA.

      VACATED and REMANDED.